internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-131650-02 date date distributing controlled state n a b c d e f g h i plr-131650-02 j k business y year l m n o p q dear we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed and partially completed transaction additional information has been received in a letter dated date the information submitted for consideration is summarized below distributing a state n corporation is an accrual basis corporation and is family- owned and operated distributing has one class of stock voting common_stock of which g shares are issued and outstanding and are owned as follows shareholder number of shares a b c d e f h i j j j k controlled is a state n corporation formed to effectuate the transaction plr-131650-02 distributing has been engaged in business y since year distributing has provided financial information that indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct of business y for the past years due to disagreements over the management operation and growth of business y centering mainly on f the distributing shareholders have decided to vertically divide distributing’s business y including certain business_assets and liabilities and go their separate ways accordingly they propose the following transactions some of which have already taken place i ii iii distributing transferred to controlled approximately l percent of the net assets assets and liabilities and a proportionate share of the business of distributing in exchange for all of controlled’s voting common_stock m shares and controlled’s assumption_of_liabilities distributing will distribute all of these shares of controlled stock as follows a n shares to a in exchange for q shares of distributing stock and b o shares to f in exchange for all k shares of distributing stock held by f subsequent to the proposed transaction a and f jointly will own all m shares of controlled stock f will own no shares of distributing stock and a will continue to own p shares of distributing stock a will not have any day-to-day operational duties in either distributing or controlled though he will serve on the boards of directors of both companies a’s estate plan provides that a’s ownership interests in distributing and in controlled will remain separated such that f will not inherit from a any interest in distributing and other distributing shareholders will not inherit from a any interest in controlled the taxpayers have made the following representations in connection with the proposed transaction a b c the fair_market_value of the stock of controlled received by each of a and f will be approximately equal to the fair_market_value of the distributing stock to be surrendered by each of a and f in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes plr-131650-02 d e f g h i j k since the date of the last financial statement submitted following the transaction distributing and controlled each will continue independently and with its separate employees except for a brief transition_period the active_conduct of its share of all of the integrated activities of business y conducted by distributing prior to the consummation of the transaction the distribution of the stock of controlled is carried out for the following corporate business purposes to resolve shareholder board member and management conflicts and to accommodate different goals and business techniques the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the transferred assets no property was transferred between distributing and controlled upon which any investment_credit determined under sec_46 has been or will be claimed plr-131650-02 l m n o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock there are no continuing planned or intended transactions between distributing and controlled following the distribution any payments made in connection with all continuing transactions if any will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 or iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets in exchange for the stock of controlled and the assumption_of_liabilities as described above followed by the distribution of all of the stock of controlled to a and f in exchange for stock of distributing owned by a and f will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for the stock of controlled and the assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of distributing assets in exchange for the stock of controlled sec_1032 controlled’s basis of the assets received from distributing will be the same as the basis of such assets in the hands of distributing immediately before their transfer to controlled sec_362 controlled’s holding_period of the transferred assets will include the period during which such assets were held by distributing sec_1223 plr-131650-02 distributing will recognize no gain_or_loss upon the distribution of all of the stock of controlled to a and f in exchange for stock in distributing sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of a or f upon receipt of the controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock in the hands of each of a and f will be the same as the basis of the distributing stock surrendered by each of them in exchange therefor sec_358 the holding_period of the controlled stock received by each of a and f will include the holding_period of the distributing stock surrendered by each of them provided such stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 of the income_tax regulations we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the ruling contained in this letter is predicted upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated plr-131650-02 pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s other authorized representative and officer sincerely yours filiz a serbes chief branch office of the associate chief_counsel corporate
